Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Variable Separate Account V Ameritas Variable Separate Account VA-2 ("Separate Accounts") Supplement to: Overture Applause!, Overture Applause! II, Overture Encore!, and Overture Annuity III-Plus Prospectuses Dated May 1, 2007 Overture Ovation! Prospectus Dated May 1, 2008 Overture Annuity II, Overture Annuity III, and Overture Acclaim! Prospectuses Dated September 1, 2009 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective The Alger Portfolios Fred Alger Management, Inc. Alger Balanced Portfolio, Class I-2 Current income and long-term capital appreciation. American Century Investments American Century Investment Management, Inc. American Century VP Income & Growth Fund, Class I Capital growth; income is secondary. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Inflation Protected Plus Portfolio – Ameritas Investment Partners, Inc. ("AIP") Current income. Calvert VP Investment Grade Bond Index Portfolio – AIP (includes assets merged from Calvert VP Income as of April 30, 2014) Index: Barclays Capital Aggregate Bond Index. Calvert VP Nasdaq 100 Index Portfolio – AIP Index: NASDAQ 100® Index. Calvert VP Natural Resources Portfolio – AIP Capital growth. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014) Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio **– AIP (includes assets merged from Calvert VP SRI Equity as of April 30, 2014) Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I **– AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio*** Long-term capital appreciation. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. Dreyfus Investment Portfolios The Dreyfus Corporation Dreyfus MidCap Stock Portfolio, Service Shares Index: S&P MidCap 400 Index. ** DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Asset ManagerSM Portfolio, Initial Class 1,2,4 Total return. Fidelity® VIP Asset Manager: Growth® Portfolio, Initial Class 1,2,3,4 Total return. Fidelity® VIP Contrafund® Portfolio, Initial Class 2,4 Long-term capital appreciation. Fidelity® VIP Equity-Income Portfolio, Initial Class 2,4 Index: S&P 500® Index. ** Fidelity® VIP Growth Portfolio, Initial Class 2,4 Capital appreciation. Fidelity® VIP High Income Portfolio, Initial Class 2,4 Income and growth. Fidelity® VIP Investment Grade Bond Portfolio, Initial Class 1,4 Bond. Fidelity® VIP Mid Cap Portfolio,**** 2,4 Long-term growth. IN 1798 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Fidelity® VIP Money Market Portfolio, Initial Class 1,4 Current income. Fidelity® VIP Overseas Portfolio, Initial Class 2,4 Long-term growth. Subadvisers: (1) Fidelity Investments Money Management, Inc.; (2) FMR Co., Inc.; (3) Geode Capital Management, LLC; and (4) other investment advisers serve as sub-advisers for the fund. Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. Templeton Global Bond VIP Fund, Class 2 Current income, consistent with preservation of capital, with capital appreciation as secondary. ALPS Variable Investors Trust ALPS Advisors, Inc. Ibbotson Balanced ETF Asset Allocation Portfolio, Class II – Ibbotson Associates, Inc. ("Ibbotson") Capital appreciation and some current income. Ibbotson Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Capital appreciation. Ibbotson Income and Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Current income and capital appreciation. AIM Variable Insurance Funds(Invesco Variable Insurance Funds) Invesco Advisers, Inc. Invesco V.I. Global Core Equity Fund, Series I – Invesco Asset Management Limited ("IAML") effective until September 1, 2014 Long-term capital appreciation by investing primarily in equity securities of issuers throughout the world, including U.S. issuers. Invesco V.I. Global Real Estate Fund, Series I – IAML Total return through growth of capital and current income. Invesco V.I. International Growth Fund, Series I Long-term growth of capital. Invesco V.I. Mid Cap Growth Fund, Series I Seek capital growth. MFS® Variable Insurance Trust Massachusetts Financial Services Company MFS® New Discovery Series, Initial Class Seeks capital appreciation. MFS® Research International Series, Initial Class Seeks capital appreciation. MFS® Total Return Series, Initial Class Seeks total return. MFS® Utilities Series, Initial Class Seeks total return. MFS® Variable Insurance Trust II Massachusetts Financial Services Company MFS® Strategic Income Portfolio, Initial Class Seeks total return. Neuberger Berman Advisers Management Trust Neuberger Berman Management LLC Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio, Class I – Neuberger Berman LLC Seeks growth of capital. PIMCO Variable Insurance Trust Pacific Investment Management Company LLC PIMCO Low Duration Portfolio, Administrative Class Seeks maximum total return. PIMCO Total Return Portfolio, Administrative Class Seeks maximum total return. T. Rowe Price Equity Series, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Blue Chip Growth Portfolio-II Seeks long-term capital growth. Income is a secondary objective. Third Avenue Variable Series Trust Third Avenue Management LLC Third Avenue Value Portfolio Long-term capital appreciation. The Universal Institutional Funds, Inc. Morgan Stanley Investment Management Inc. UIF Emerging Markets Equity Portfolio, Class I –Morgan Stanley Investment Management Company and Morgan Stanley Investment Management Limited Long-term capital appreciation by investing primarily in growth oriented equity securities of issuers in emerging market countries. UIF Global Tactical Asset Allocation Portfolio, Class I Total return. UIF U.S. Real Estate Portfolio, Class I Above-average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. * These funds are part of Ameritas Mutual Holding Company ("Ameritas"), the ultimate parent of Ameritas Life. The funds’ investment adviser and Ameritas Investment Partners, Inc. are indirect subsidiaries of Ameritas. Calvert Investment Distributors, Inc., the underwriter for these funds, is also an indirect subsidiary of Ameritas. ** "Standard & Poor's®," "S&P®," "S&P 500®," "Standard & Poor's 500," and "500" are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by us. The Product is not sponsored, endorsed, sold or promoted by Standard & Poor's and Standard & Poor's makes no representation regarding the advisability of investing in the Product. The Statement of Additional Information sets forth certain additional disclaimers and limitations of liabilities on behalf of S&P as set forth in the Licensing Agreement between us and S&P. *** Sustainable and Responsible Investment ("SRI") **** The "Initial Class" of this portfolio is available for the Overture Applause!, Overture Applause! II, Overture Encore!, and Overture Ovation. The "Service Class 2" is available for the Overture Annuity II, Overture Annuity III, Overture Annuity III-P, and Overture Acclaim!. IN 1798 5-14 2.Please see the fund prospectuses for more information about subaccount underlying portfolios, including portfolio operating expenses for the year ended December 31, 2013. 3.The disclosure about the Ameritas company's businesses is updated and revised to read as follows: The Ameritas companies are a diversified family of financial services businesses offering life insurance and annuities, group dental, vision and hearing care insurance, retirement plans and 401(k) plans as well as mutual funds and other investments, financial planning, and public financing. 4.The sixth bullet of the Asset Allocation Program section is revised to read as follows: If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Policy. You will be required to communicate with the Service Center if you are in the Program, but wish to make an online transfer or trade. The Service Center will communicate that your election to execute a trade will result in the discontinuance of the Program for your Policy prior to you being able to execute any telephone or online transaction. 5.The Legal Proceedings section in your prospectus is deleted and replaced with the following: Legal Proceedings We and our subsidiaries, like other life insurance companies, are subject to regulatory and legal proceedings in the ordinary course of our business. Certain of the proceedings we are involved in assert claims for substantial amounts. While it is not possible to predict with certainty the ultimate outcome of any pending or future case, legal proceeding or regulatory action, we do not expect the ultimate result of any of these actions to result in a material adverse effect on the Separate Account, our ability to meet our obligations under the Policies, or AIC's ability to perform its obligations. Nonetheless, given the large or indeterminate amounts sought in certain of these matters, and the inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could, from time to time, have a material adverse effect on any or all of the above. All other provisions of your Policy remain as stated in your Policy and prospectus as previously supplemented Please retain this Supplement with the current prospectus for your variable Policy issued by Ameritas Life Insurance Corp. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. IN 1798 5-14
